UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-2306


In re: CATHERINE DENISE RANDOLPH,

                Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-mc-00369)


Submitted:   January 17, 2017              Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Catherine Denise Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Catherine   Denise   Randolph       appeals   the   district    court’s

order returning her complaint because it was not in compliance

with the prefiling injunction.       We have reviewed the record and

find no reversible error.    Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    DISMISSED




                                     2